DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Housing community that uses hydrogen for cooking related appliances.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016/208694 in view of US2007/0210063.
Regarding claims 1 and 2, the JP’8694 reference teaches an energy storage and managing system using a water electrolysis unit, a fuel cell and a control unit (Abstract). The electrolysis unit is considered as the hydrogen source of the claim. The reference teaches that water is electrolyzed into hydrogen and the hydrogen stored in a hydrogen storage unit (See Pg. 7, Section “Technical Solution”, Para. 3 and 4.). A fuel cell 128 is further taught that produces electricity by using hydrogen form the hydrogen storage tank (Pg. 8, Para. 4 and Figure 1). The power from the fuel cell is provided to a load (See Pg. 8, last Para.). Further taught is an embodiment where electricity and hydrogen are provided to a load such as a household (See Figure 4 and 5 and Pg. 12). The figures show multiple houses as part of the load. This is considered to read on the claimed element of a house group as part of or in a community system. The hydrogen and electricity supply to the households is managed by a control unit 140. A power consumption measurement unit 14 outputs measurement data obtained by measuring the power consumption of the load 12 to the control unit 140. Next, the control unit 140 calculates the amount of power consumed by the load 12 during a predetermined period based on the measurement data. Next, the control unit 140 controls the water electrolysis unit 122 so as to accumulate hydrogen corresponding to the amount of power consumed by the load 12, for example, for a period of one day or more. Subsequently, the water electrolysis unit 122 stores hydrogen generated by electrolyzing water in the hydrogen tank 124 using surplus power.  In this way, the control unit 140 calculates the amount of power consumed by the load 12 supplied with power from the power generation unit 6 and the fuel cell 128 during a predetermined period, and the amount corresponding to the calculated amount of power is calculated.
The difference between the invention of JP’8694 and that of claim 1 is that claim 1 requires that each house in the house group is provided with a cooking-related appliance that uses hydrogen. In the invention of JP’8694, the hydrogen supplied to the houses is used in a household fuel cell for power generation. 
US’0063 teaches a method and apparatus for cooking using a combustible gas (Para [0519]). The reference teaches that the burner for the grill is provided with an electrolyzer and/or a hydrogen storage media. The combustion of hydrogen in air, or a mixed hydrogen and oxygen stream, produces water vapor. Accordingly, an appliance that combusts hydrogen may be used indoors without venting the combustion products to the exterior (such as an exhaust fan that is used with natural gas or propane heated cook top surfaces) or with reduced venting requirements. Therefore, a cooking apparatus that uses hydrogen permits food to be cooked with a flame in an indoor environment (Para [0466]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the hydrogen cooking related device of US’0063 in the household of the JP’8694. One would be motivated to do so in an effort to cook without emitting CO2. JP’8694 uses an electrolyzer for hydrogen production and supplies the hydrogen to the household as discussed above. 

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016/208694, in view of KR 10-2018-0052057 A.
Regarding claims 1 and 3, the JP’8694 reference teaches an energy storage and managing system using a water electrolysis unit, a fuel cell and a control unit (Abstract). The electrolysis unit is considered as the hydrogen source of the claim. The reference teaches that water is electrolyzed into hydrogen and the hydrogen stored in a hydrogen storage unit (See Pg. 7, Section “Technical Solution”, Para. 3 and 4.). A fuel cell 128 is further taught that produces electricity by using hydrogen form the hydrogen storage tank (Pg. 8, Para. 4 and Figure 1). The power from the fuel cell is provided to a load (See Pg. 8, last Para.). Further taught is an embodiment where electricity and hydrogen are provided to a load such as a household (See Figure 4 and 5 and Pg. 12). The figures show multiple houses as part of the load. This is considered to read on the claimed element of a house group as part of or in a community system. The hydrogen and electricity supply to the households is managed by a control unit 140. A power consumption measurement unit 14 outputs measurement data obtained by measuring the power consumption of the load 12 to the control unit 140. Next, the control unit 140 calculates the amount of power consumed by the load 12 during a predetermined period based on the measurement data. Next, the control unit 140 controls the water electrolysis unit 122 so as to accumulate hydrogen corresponding to the amount of power consumed by the load 12, for example, for a period of one day or more. Subsequently, the water electrolysis unit 122 stores hydrogen generated by electrolyzing water in the hydrogen tank 124 using surplus power.  In this way, the control unit 140 calculates the amount of power consumed by the load 12 supplied with power from the power generation unit 6 and the fuel cell 128 during a predetermined period, and the amount corresponding to the calculated amount of power is calculated.
The difference between the invention of JP’8694 and that of claim 1 is that claim 1 requires that each house in the house group is provided with a cooking-related appliance that uses hydrogen. In the invention of JP’8694, the hydrogen supplied to the houses is used in a household fuel cell for power generation. 
KR’2057 teaches a method of hydrogen generation by electrolyzing water and then using the hydrogenated water in various applications (Abstract). The reference highlights improved antioxidant ability of hydrogen. The freshness of the agricultural and fishery materials is increased to increase storage and shelf life. The freshness of foods, beverages and fruits in refrigerators are improved. The healthy wellbeing life is enhanced through the antioxidant effect of hydrogen (See Pg. 12, first para and Pg. 10, Section: Technical Field). 
At the time of filing it would have been within the skill in the art to use a refrigerator that uses hydrogen, as taught by KR’2057, in the household of JP’8694. One would be motivated to do so because JP’8694 teaches supplying hydrogen to the households and the KR’2057 reference teaches that hydrogen enhances the shelf life of foods and agricultural goods. 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016/208694.
The JP’8694 reference teaches an energy storage and managing system using a water electrolysis unit, a fuel cell and a control unit (Abstract). The electrolysis unit is considered as the hydrogen source of the claim. The reference teaches that water is electrolyzed into hydrogen and the hydrogen stored in a hydrogen storage unit (See Pg. 7, Section “Technical Solution”, Para. 3 and 4.). A fuel cell 128 is further taught that produces electricity by using hydrogen form the hydrogen storage tank (Pg. 8, Para. 4 and Figure 1). The power from the fuel cell is provided to a load (See Pg. 8, last Para.). Further taught is an embodiment where electricity and hydrogen are provided to a load such as a household (See Figure 4 and 5 and Pg. 12). The figures show multiple houses as part of the load. This is considered to read on the claimed element of a house group as part of or in a community system. The hydrogen and electricity supply to the households is managed by a control unit 140. A power consumption measurement unit 14 outputs measurement data obtained by measuring the power consumption of the load 12 to the control unit 140. Next, the control unit 140 calculates the amount of power consumed by the load 12 during a predetermined period based on the measurement data. Next, the control unit 140 controls the water electrolysis unit 122 so as to accumulate hydrogen corresponding to the amount of power consumed by the load 12, for example, for a period of one day or more. Subsequently, the water electrolysis unit 122 stores hydrogen generated by electrolyzing water in the hydrogen tank 124 using surplus power.  In this way, the control unit 140 calculates the amount of power consumed by the load 12 supplied with power from the power generation unit 6 and the fuel cell 128 during a predetermined period, and the amount corresponding to the calculated amount of power is calculated.
The reference does not teach including a cooking-related appliance in the household that uses hydrogen. 
However, the hydrogen provided to the appliance is non-limiting to the structure of the appliance or the system. A claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP §2115. The apparatus is given patentable weight based on the physical aspects of the device and not the how the device is operated ( MPEP 2114. II). A natural gas stove is a cooking related appliance and is capable of being operated to use hydrogen since it has a gas inlet and a burner. Similarly any refrigerator that has air circulating in it will read on the claimed element since it is capable of being supplied with hydrogen. Additionally, the claimed language does not require that the hydrogen supplied to the house group is use in the appliance. There is no connection or line for supplying the hydrogen from the source or storage to the appliance. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include an ordinarily used stove or refrigerator in the households of JP’8694. These appliances are commonly used in modern day households. This is common knowledge in the art. 

Relevant Art
	JP2006/147308A teaches localized hydrogen supply and control. The reference teaches a hydrogen production system for receiving raw materials to produce hydrogen, a hydrogen storage device for temporarily storing the produced hydrogen, and from the hydrogen storage device to the local community. It has a pipeline network that supplies hydrogen to the fuel cells owned by its members, and each line that constitutes the pipeline network has two or more flow paths, one of which functions as a hydrogen supply line. The other flow path is characterized in that it functions as a recovery line for off-gas discharged from the fuel cell and/or an emergency hydrogen supply line (Abstract). However, the reference does not teach a cooking related device that receives the hydrogen supplied to the member of the community. 
US20060228295 teaches using hydrogen as a coolant in refrigeration unit (See Para [0030]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736    


/STEVEN J BOS/          Primary Examiner, Art Unit 1736